DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, directed to a “system for flexible manufacturing”, and the first species shown in Figures 1-18, in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant submits that the subject matter of the withdrawn claims would be found via a well constructed search targeting the elected claims and there would be no additional burden on the Examiner in searching and examining the alleged species together” (see page 7 of the reply filed 8/6/21, the second paragraph, and page 9 of the 8/6/21 reply, first paragraph).  
However, this is not persuasive.  Note that MPEP section 808.02 (titled “Establishing Burden”) notes that: 
Where the * inventions as claimed are shown to be independent or distinct under the criteria of  MPEP  § 806.05(c) - §  806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  Thus the examiner must show by appropriate explanation one of the following:

(A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B)    A separate status in the art when they are classifiable together : Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 



Note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, regarding the restriction between Groups I and II (re the combination/subcombination restriction), A was established, noting that the two groups of invention are classified in different subclasses as set forth in paragraph 2 of the restriction requirement mailed May 7, 2021.
Additionally, regarding the restriction between Groups I and II, C was also established, noting that the restriction requirement mailed May 7, 2021, on page 3 thereof, noted that, at the very least, different search queries would be necessary to search both groups.  Additionally, it was noted that it would be burdensome to examine both the combination and the subcombination, as the prior art applicable to one invention (such as the subcombination) would likely not be applicable to another invention (such as the combination).
Regarding the election of species requirement, C was established, noting that the election of species requirement mailed May 7, 2021, on page 6 thereof, noted that, at the very least, different search queries would be necessary to search the various species.  Additionally, it was noted that it would be burdensome to examine all of the species, as the prior art applicable to one invention would likely not be applicable to another invention (having the mutually-exclusive characteristics of the different species, for example).  
Thus, burden has been properly established.
It is additionally noted that Applicant’s comments on page 8 of the reply filed August 6, 2021 allege that claim 10 (as amended 8/6/21) is directed to the elected species of Figures 1-18, claims 11-16 are also directed to the elected species of Figures 1-18, that claims 1 and 10 are “generic”, that claims 7-9 (re claim 7, such was amended 8/6/21) read on the elected species of Figures 1-18, and that claims 17-19 are not distinct from the elected claims and should thus also be considered to read on the elected species of Figures 1-18.  It appears that Applicant is basing the allegation that claims 7-9 and 17-19 are not distinct from the elected claims on the fact that claims 7-9 and 17-19 depend from independent claims 1 and 10.
This is not entirely persuasive.
As to claim 10, Examiner agrees that claims 10-16 are readable on the elected species of Figures 1-18.  
However, Examiner does not agree that claims 7-9 read on the elected species of Figures 1-18, nor that claims 17-19 read on the elected species of Figures 1-18.  
In particular, claim 7 depends from claim 1.  Claim 1 recites “a cell framework for defining a manufacturing area; at least one workplace within the manufacturing area”, and claim 7 further recites “wherein the at least one workplace comprises at least two workplaces, wherein a first workplace is accessible to the at least one manufacturing component and a second workplace is accessible for manual operations, and wherein the system further comprises a pallet configured to be movable between the at least two workplaces via the conveying mechanism”.  This is not readable on the elected species of Figures 1-18, noting that the cell framework 102 (which includes 112+114, per paragraph 0063) of Figures 1-18 defines a manufacturing area 104 (paragraphs 0062-063), and there is a workplace 106 within the manufacturing area 104, which workplace 106 is disclosed as including a “supporting structure fixed in the manufacturing area 104 near the front entrance 116 for supporting a pallet 124”.  The elected species of Figures 1-18 does not include plural workplaces within the manufacturing area 104 defined by the cell claim 7.  (In contrast, it appears that claim 7 may instead be intended to read on the non-elected species of Figure 26 or the non-elected species of Figure 27; see paragraphs 0048-0049 and 00106 and 00107, for example).  
Regarding claim 8, it is noted that claim 8 depends from claim 1, and that claim 1 recites “a cell framework for defining a manufacturing area”, “at least one workplace within the manufacturing area”, and “at least one manufacturing component within the manufacturing area and configured to be movable along multiple axes in relation to the at least one workplace”.  Claim 8 further recites “wherein the at least one manufacturing component comprises at least two manufacturing components, and wherein the at least one workplace and the at least two manufacturing components are each positioned and oriented in the manufacturing area to allow each of the at least two manufacturing components to operate on a part at the at least one workplace substantially simultaneously”.  This is not readable on the elected species of Figures 1-18, noting that the cell framework 102 (which includes 112+114, per paragraph 0063) of Figures 1-18 defines a manufacturing area 104 (paragraphs 0062-063), and there is a workplace 106 within the manufacturing area 104, which workplace 106 is disclosed as including a “supporting structure fixed in the manufacturing area 104 near the front entrance 116 for supporting a pallet 124”.  Additionally, the manufacturing area 104 of Figures 1-18 includes a manufacturing component 108 within the manufacturing area 104 (see at least paragraph 0062 and Figures 1-3, for example).  The elected species of Figures 1-18 does not include plural manufacturing components within the manufacturing area 104 defined by the cell framework claim 8.  (In contrast, it appears that claim 8 may instead be intended to read on the non-elected species of Figure 24; see paragraphs 0046 and 00102, for example).  
Regarding claim 9, it is noted that claim 9 depends from claim 1, and that claim 1 recites “a cell framework for defining a manufacturing area”, “at least one workplace within the manufacturing area”, and “at least one manufacturing component within the manufacturing area and configured to be movable along multiple axes in relation to the at least one workplace”.  Claim 9 further recites “wherein the manufacturing area comprises a first manufacturing area, the system further comprises a second manufacturing area attached to the at first manufacturing area in a modular fashion, the at least one workplace comprises a common workplace, and wherein the second manufacturing area is positioned and oriented to position the common workplace between the first and second manufacturing areas”.  This is not readable on the elected species of Figures 1-18, noting that the cell framework 102 (which includes 112+114, per paragraph 0063) of Figures 1-18 defines a manufacturing area 104 (paragraphs 0062-063), and there is a workplace 106 within the manufacturing area 104, which workplace 106 is disclosed as including a “supporting structure fixed in the manufacturing area 104 near the front entrance 116 for supporting a pallet 124”.  The elected species of Figures 1-18 does not include “a first manufacturing area, the system further comprises a second manufacturing area attached to the at first manufacturing area in a modular fashion, the at least one workplace comprises a common claim 9.  
Regarding claim 17, it is noted that claim 17 depends from claim 10, and that claim 10 recites “a cell framework defining a manufacturing area for completing an automated operation on at least one part, the cell framework having a base surface; at least one workplace within the manufacturing area, wherein the workplace comprises a part fixture for receiving the part; at least one machine press; a movable base supporting the machine press on the base surface…”  Claim 17 further recites “wherein the at least one workplace is accessible to the machine press inside the cell framework to perform an automatic operation, and wherein the system further comprises: at least one additional workplace accessible to an operator outside the cell framework to perform a manual operation; wherein the fixture is moveable between the at least one workplace and the at least one additional workplace via the conveying mechanism”.  However, this is not readable on the elected species of Figures 1-18, noting that the cell framework 102 (which includes 112+114, per paragraph 0063) of Figures 1-18 defines a manufacturing area 104 (paragraphs 0062-063), and there is a workplace 106 within the manufacturing area 104, which workplace 106 is disclosed as including a “supporting structure fixed in the manufacturing area 104 near the front entrance 116 for supporting a pallet 124”.  Additionally, as disclosed, the manufacturing area also includes a manufacturing component 108 therein (Figures 1-3, paragraph 0062, for example), which manufacturing component 108 includes a C-frame 134 vertically movably coupled to sliding structure 132, and which manufacturing component 108 also includes one or more tools coupled to the C-frame 134, wherein one of the tools is a press 136 (paragraph 0065, Figures 1-3, for example).  The elected species of Figures 1-18 does not include “wherein the at least one workplace is accessible to the machine press inside the cell manual operation; wherein the fixture is moveable between the at least one workplace and the at least one additional workplace via the conveying mechanism”, as set forth in claim 17.  
Regarding claim 18, it is noted that claim 18 depends from claim 17 (already discussed above as not reading on the elected species, and thus claim 18 does not read on the elected species for at least the reasoning set forth above re claim 17), and furthermore, claim 18 further recites “wherein the at least one additional workplace is positioned outside the cell framework for completing the manual operation, and wherein the system further comprises a transfer receptacle at each workplace for moving the part fixture between the at least one workplace and the at least one additional workplace via the conveying mechanism”, which likewise does not read on the elected species of Figures 1-18, noting that the species shown Figures 1-18 does not include “at least one additional workplace” that “is positioned outside the cell framework for completing the manual operation, and wherein the system further comprises a transfer receptacle at each workplace for moving the part fixture between the at least one workplace and the at least one additional workplace via the conveying mechanism”, as set forth in claim 18.
Regarding claim 19, it is noted that claim 19 depends from claim 10, and that claim 10 recites “a cell framework defining a manufacturing area for completing an automated operation on at least one part, the cell framework having a base surface; at least one workplace within the manufacturing area, wherein the workplace comprises a part fixture for receiving the part; at least one machine press; a movable base supporting the machine press on the base surface…”  Claim 19 further recites “wherein the manufacturing area comprises a first manufacturing area, the system further comprises a second manufacturing area attached to the first manufacturing claim 19.  
Applicant alleges that claims 1 and 10 are “generic”.  Whether or not they are “generic” to all of the eleven species set forth in the election of species requirement mailed 5/7/2021 aside for the moment (and as a side note, it is noted that Applicant’s remark on page 7 of the 8/6/21 reply that the eleventh species contained a typographical error and should have instead identified the species of Figure 36 is correct), Examiner agrees that claims 1 and 10 read on the elected claims 7-9 include the features of claim 1, and that claim 1 is being considered to be readable on the elected species of Figures 1-18 does not change the fact that the dependent claims 7-9 include features that mean that claims 7-9 do not read on the elected species of Figures 1-18 (as discussed above).  Likewise, the fact that the dependent claims 17-19 include the features of claim 10, and that claim 10 is being considered to be readable on the elected species of Figures 1-18 does not change the fact that the dependent claims 17-19 include features that mean that claims 17-19 do not read on the elected species of Figures 1-18, as discussed in detail above.
As noted in the election of species requirement mailed 5/7/2021, upon the allowance of a generic claim (whether or not such is generic to all eleven species), Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  (As a side note, regarding Applicant’s statement on page 7 of the 8/6/2021 that “[F]ollowing Amendment, claims 1 to 6 and 10 to 16 are pending in this application”, this is presumed to be a typographical error, as the amendment did not cancel claims 7-9 or 17-20, such that claims 1-20 are pending.)
Claims 7-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 6, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "182" and "184" have both been used to designate a “workpiece”.  
In particular, in Figure 6, it appears that “182” should be changed to –184--, noting that 184 is used in Figure 7 to refer to the workpiece, and that the specification utilizes reference character 184 in several locations to refer to the workpiece (see, for example, paragraphs 0070, 0071-0074, 0090-0092, 0094, to name a few such locations), whereas the specification instead uses reference character 182 to reference a rotatable turret (see at least Figures 8-18 and paragraphs 0075, 0077-0078, 0083, 0086, and 0088, to name a few such locations).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it appears that in Figure 18, “206A” should be changed to –206B—to be consistent with paragraph 0087.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate differing structures, including a “press” (apparently the depiction of 136 in each of Figures 1-3; the upper 136 in Figure 4; Figure 6; Figure 7; Figure 12; paragraphs 0065, 0068, and 0071-0072, to name a few locations in the specification that use 136 to refer to a “press”), a “press arm” (paragraphs 0075-0076, 0083-0088, for example), the lower 136 in Figure 4 (which may or may not be intended to be the “press arm”, as such is not clear), the structure of 136 in Figure 8 (inside of housing 190), as well 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “conveying mechanism configured to move a part into the at least one workplace to be worked on by the at least one manufacturing component” as set forth in claim 1 (noting that paragraph 0064, for example, explicitly says that the conveying mechanism is not shown, though this is not considered to be an indication that such is the only location in the specification that indicates that the conveying mechanism is not shown); 
the “press” that is “configured in a C-shape with pressing along a horizontal axis” as set forth in claim 3 (noting that as taught by the specification, the manufacturing component 108 may include a C-frame 134 and one or more tools, such as a press 136, coupled to the C-frame 134, and thus, the specification teaches that the press additional to the C-frame 134, and it is noted that the specification does not teach that the element 136 is configured in a C-shape; see paragraph 0065 and Figures 1-18, for example); 
the “movable base” of claim 10, line 7; 
the “Z-axis slide” that is set forth in claim 13 (while the detailed description portion of the specification does not use the term “slide”, per se, in reference to the drawings, it appears that the term “X-Y axis slide” may be intended to reference one or both of the slide 144 that slides in direction X and/or the column 146 that slides in direction Y; that said, it does not appear that a “Z-axis slide” is shown in the drawings); 
the “conveying mechanism configured to move a part into the at least one workplace for the automated operation to be completed by the machine press” as set forth in claim 10 (noting that paragraph 0064, for example, explicitly says that the conveying mechanism is not shown, though this is not considered to be an indication that such is the only location in the specification that indicates that the conveying mechanism is not shown); 
the “actuation path” of the C-shaped press, as set forth in claim 11, “wherein the actuation path is aligned with the part fixture” 126 “when the machine press is in the operating position, and wherein the actuation path is unobstructed by the part fixture when in the standby position”; and 
the “machine press” that “comprises a C-shaped press” as set forth in claim 11 (noting that as taught by the specification, the manufacturing component 108 may include a C-frame 134 and one or more tools, such as a press 136, coupled to the C-frame additional to the C-frame 134, and it is noted that the specification does not teach that the element 136 is configured in a C-shape; see paragraph 0065 and Figures 1-18, for example). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Comment on Claim Language
It is noted that claim 3 sets forth “wherein the press is configured in a C-shape with pressing along a horizontal axis”.  It is noted that this language is being treated broadly, as the limitation “with pressing along a horizontal axis” is sufficiently broad as to encompass a pressing operation that is occurring alongside a horizontal axis, whether or not any ram or tooling (or the like) of the press moves in a horizontal direction, and thus, this claim is not being withdrawn as 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“manufacturing component” as set forth in claims 1, 5, and 6;
“conveying mechanism configured to move a part into the at least one workplace to be worked on by the at least one manufacturing component” as set forth in claim 1 (and in claims 2-6 depending from claim 1);
“positioning mechanism…for moving the machine press between:  an operating position at the at least one workplace…, and a standby position away from the part fixture” as set forth in claim 10 (and in claims 11-12 and 14-16, which depend therefrom); and
“conveying mechanism configured to move a part into the at least one workplace for the automated operation to be completed by the machine press” as set forth in claim 10 (and in claims 11-16 depending therefrom).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	It is noted that the limitation “manufacturing component” is not being considered to invoke 35 USC 112(f) in claims 2-4, noting that claims 2-4 recite sufficient structure to perform the claimed function of manufacturing (noting that claim 2, for example, recites that “the manufacturing component comprises a press”).
	It is also noted that the limitation “positioning mechanism” is not being considered to invoke 35 USC 112(f) in claim 13, noting that claim 13 recites sufficient structure to perform the claimed function of positioning (noting that claim 13 recites that “the positioning mechanism comprises an X-Y slide for moving the movable base along the base surface, and a Z-axis slide for adjusting the height of the machine press”).
	Regarding the limitation “conveying mechanism” being considered to invoke 35 USC 112(f), it is noted that Applicant’s remarks on page 8 of the reply filed 8/6/2021 state that claims 1-6 include a “conveying mechanism (tracks 122, which may include a conveying mechanism as described in paragraph [0064]”.  However, it is noted that this characterization (that tracks 122 are part of the conveying mechanism) does not accurately reflect what is taught by paragraph [0064] as to what structure constitutes the conveying mechanism.  In particular, paragraph [0064] states that “[T]he manufacturing system 100 may include a pair of tracks 122A and 122B with a suitable conveying mechanism (not shown) such as one or more rollers and/or conveyor belts for moving a pallet 124 into the workplace 106”.  Thus, it is not accurate to indicate that paragraph [0064] teaches that tracks 122A and 122B are part of the disclosed conveying 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last two lines, the claim recites “a conveying mechanism configured to move a part into the at least one workplace to be worked on by the at least one manufacturing component”.  However, it is unclear as set forth in the claim what is being set forth as “to be worked on by the at least one manufacturing component”, i.e., the at least one workplace in general, or a part that has been moved into the at least one workplace.  In the event that the former is intended, then it is noted that the limitation “the at last one workplace to be worked on by the at least one manufacturing component” lacks sufficient clear antecedent basis in the claim, noting that no at least one workplace that is “to be worked on by the at least one manufacturing component” was previously recited, and such is not inherent.  In the event that the latter is intended, Examiner suggests providing clarifying language such as “a conveying mechanism so that the part can [[to]] be worked on by the at least one manufacturing component”.  
In claim 2¸ the limitation “the manufacturing component” lacks sufficient antecedent basis in the claim, as previously, “at least one manufacturing component” was recited, and it is unclear which manufacturing component (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” manufacturing component.  
In claim 3, the claim recites “wherein the press is configured in a C-shape with pressing along a horizontal axis”.  However, it is unclear as set forth in claim 3 what is being set forth as “with pressing along a horizontal axis”, e.g., the C-shape, or the press.
In claim 4, the claim recites “wherein the press comprises a tool exchanger mounted to the press”.  However, this is unclear.  In particular, given that the limitation recites that the press comprises (i.e., includes as part of the press) a tool exchanger, it is unclear how or in what regard the tool changer is to be considered to be “mounted to the press”, i.e., mounted to itself.  
In claim 4, the claim recites “wherein the press comprises a tool exchanger mounted to the press, wherein the tool exchanger is configured to allow at least two tools to be alternatively mounted to the press”.  Firstly, it is unclear as set forth in the claim with respect to what the alternative mounting of the two tools is “alternative”, i.e., alternative to what, i.e., one tool as an alternative to another tool, or the two tools are mounted alternatively to some other structure such as the tool exchanger.  Additionally, noting that the tool changer is recited as being “mounted to the press”.  Thus, if the at least two tools are mounted to the tool exchanger, then they would also necessarily be “mounted to the press”, rendering the “alternatively mounted to the press” limitation even further unclear.  
claim 4 recites “wherein the press comprises a tool exchanger…”, and further recites “wherein the tool exchanger is oriented with the press to allow the press to transmit a press force to the tool but not to the tool exchanger”.  However, given that the claim recites that the tool exchanger is part of the press, it is unclear what is meant by the press transmitting a force to the tool but not to the tool exchanger (i.e., not to itself?).  
	In claim 4, last line, “the tool” lacks sufficient antecedent basis in the claim, noting that the claim previously recited “at least two tools”, rendering it unclear which tool is intended to be referenced re the recitation of “the tool”.  
	In claim 5¸ the limitation “the manufacturing component” lacks sufficient antecedent basis in the claim, as previously, “at least one manufacturing component” was recited, and it is unclear which manufacturing component (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” manufacturing component.  
	In claim 5¸ the limitation “the workplace” lacks sufficient antecedent basis in the claim, as previously, “at least one workplace” was recited, and it is unclear which workplace (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” workplace.
The term "accurate" in claim 5 is a relative term which renders the claim indefinite.  The term "accurate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how accurate the positioning must be in order to be considered to be “accurate”, and how “inaccurate” the positioning must be in order to be excluded by the term.  The same situation exists in claim 16 re the limitation “accurate positioning of the machine press”.  
claim 5, the claim recites “wherein the manufacturing component is movable in relation to the workplace during a manufacturing cycle for accurate positioning”.  However, it is unclear as set forth in the claim what is being “accurately positioned”, i.e., for accurate positioning of what?  The manufacturing component? 
In claim 6¸ the limitation “the manufacturing component” lacks sufficient antecedent basis in the claim, as previously, “at least one manufacturing component” was recited, and it is unclear which manufacturing component (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” manufacturing component.  
In claim 6¸ the limitation “the workplace” lacks sufficient antecedent basis in the claim, as previously, “at least one workplace” was recited, and it is unclear which workplace (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” workplace.  The same situation exists in claim 10, line 4, re the limitation “the workplace”, and in claim 16, line 2, re the limitation “the workplace”.  
	In claim 6, it is unclear as set forth in the claim with what “for multiple operations” is intended to go, i.e., it is unclear what is being set forth as “for multiple operations”.  It is also unclear as claimed what the multiple operations are of, i.e., multiple operations of what?  
In claim 10¸ line 5, the limitation “the part” lacks sufficient antecedent basis in the claim, as previously, “at least one part” was recited, and it is unclear which part (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” part.  The same situation exists in claim 10, line 10, re the limitation “the part”.  
In claim 10, line 7, in the limitation “a movable base supporting the machine press on the base surface”, it is unclear as set forth in the claim what is being set forth as “on the base surface”, i.e., the support of the machine press, or the movable base.  
claim 10¸ lines 8-9, as well as in the last line, the limitation “the machine press” lacks sufficient antecedent basis in the claim, as previously, “at least one machine press” was recited, and it is unclear which machine press (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” machine press.  The same situation exists in claim 11, line 1; claim 11, line 3; claim 13, last line; claim 14, line 1; claim 14, line 2; claim 14, last line; claim 15, lines 2-3; claim 16, line 1; and claim 16, line 3, re the limitation “the machine press”, and also in claim 15, line 2, re the limitation “the press”.  
In claim 10, line 11, it is unclear as set forth in the claim what is intended to be set forth as “within the part fixture”, i.e., the part, the automated operation, or the operating position.
In claim 10, penultimate line, it is unclear as set forth in the claim whether “a part” is intended to be a subset of the previously-recited “at least one part”, is supposed to be the same as the previously-recited “part” (first recited in line 5), or is supposed to be in addition to both the previously-recited “at least one part” and the previously-recited “part”.  
	In claim 11, the claim recites “wherein the machine press comprises a C-shaped press having an actuation path, wherein the actuation path is aligned with the part fixture when the machine press is in the operating position, and wherein the actuation path is unobstructed by the part fixture when in the standby position”.  However, it is unclear as claimed what is being set forth in the standby position, i.e., the actuation path, which is what the claim grammatically seems to say, or the machine press.   
In claim 14, the claim recites “wherein the press comprises a tool exchanger mounted to the machine press”.  However, this is unclear.  In particular, given that the limitation recites that the press comprises (i.e., includes as part of the press) a tool exchanger, it is unclear how or in 
In claim 14, last line, the limitation “the actuation path of the machine press” lacks sufficient antecedent basis in the claim, as no “actuation path of the machine press” was previously recited in the claim, and it is not inherent that the machine press only includes a single machine press, noting, for example, that the machine press is movable along plural axes or “paths” (X, Y, and Z).  
Claim 15 depends from claim 14, and claim 14 recites “wherein the machine press comprises a tool exchanger that is mounted to the machine press, wherein the tool exchanger comprises at least two tools and a rotatable turret…”, i.e., recites that the at least two tools are part of the tool exchanger.  That said, claim 15 recites that “the tool exchanger is oriented with the press to allow the machine press to transmit a press force to one of the at least two tools via the tool coupling without transmitting the press force to the tool exchanger”.  It is unclear how or in what regard that the press can be considered to transmit a press force to at least one of the two tools, which tools were recited as being part of the tool exchanger, and also somehow not transmit the press force to the tool exchanger, as set forth in claim 15.  In other words, it is unclear how the press can transmit the force to the tool exchanger without transmitting the force to the tool exchanger.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that claim 4 depends from claim 2 and recites “wherein the press comprises a tool exchanger mounted to the press, wherein the tool exchanger is configured to allow at least two tools to be alternatively mounted to the press, and wherein the tool exchanger is oriented with the press to allow the press to transmit a press force to the tool but not to the tool exchanger”.  It is noted that claim 4 has some issues with respect to clarity of scope, as discussed in one or more separate rejections of claim 4 under 35 USC 112(b) above.  Additionally, claim 15 recites “wherein the tool exchanger comprises a tool-coupling, and wherein the tool exchanger is oriented with the press to allow the machine press to transmit a press force to one of the at least two tools via the tool coupling without transmitting the press force to the tool exchanger”. That said, it does not appears that the specification teaches “wherein the tool exchanger is oriented with the press to allow the press to transmit a press force to the tool but not to the tool exchanger” as set forth in claim 4, nor the similar limitation “wherein the tool exchanger comprises a tool-coupling, and wherein the tool changer is oriented with the press to allow the machine press to transmit a press force to one of the at least two tools via the tool claim 15, in such a manner so as to demonstrate possession thereof.  
It is noted that paragraph 0009 of the specification as filed uses similar language, but does not teach how such is to occur.  
Paragraph 0084 teaches “when the press arm 136 engages the rotary tool-coupling 206A and the tool attached thereon, the press forces of the press arm 136 are transmitted to the attached tool without being applied to the tool changer 140”.  However, it is unclear how this is to occur, or what structure is provided such that the press forces transmit a “press force” to the tool “but not to the tool exchanger”.  (It is noted that the drawing issues and reference character issues discussed above with respect to which structure or structures actually constitute the claimed “press”, and which structure or structures are actually element 136, or whether 136 is the press as a whole as some of the specification seems to indicate, or whether 136 is instead merely an “arm” of the press, or whether the structure shown in Figure 15 as element 136 is actually the “press” 136, the press arm, or something else entirely, likely contribute to the issues regarding the disclosure of claims 4 and 15).  As per paragraph 0072, it appears that a “press” in the context of the present invention is intended (at least in some instances) to provide a significant amount of press force to the workpiece (greater than 12 kN, or about 65 kN, for example).  The arrangement shown in Figures 14-15, for example, shows the “press” 136 connected to a “rotary tool coupling 206A” that can be driven (in some manner) via pneumatic control tubes 212 (labeled in Figure 10), as per paragraph 0078.  However, it is unclear how or in what manner or regard the press is to be considered to be able to “transmit a press force” (presumably via press 136, shown in Figure 14) to the tool (mounted to rotary tool coupling 206A), without transmitting such “press force” to the tool exchanger 140, noting that any “press force” claim 4, nor how (or via what structure) “the tool exchanger is oriented with the press to allow the machine press to transmit a press force to one of the at least two tools via the tool coupling without transmitting the press force to the tool exchanger”, as set forth in claim 15.  
	Regarding claim 10, it is noted that claim 10 (and, for that matter, many of the claims depending from claim 10) sets forth a lot of terms that are not referenced in the “Detailed Description” portion of the specification, and that are only referenced in the “Summary” portion of the specification (using, in many circumstances, the same language as recited in the claims).  That said, while the specification may provide literal antecedent basis for a lot of the claim language (in the “summary” section of the specification), there may be some clarity issues that have arisen because the “Detailed Description” portion of the specification utilizes different terminology, and that should be kept in mind when considering the issues set forth in this rejection, and when considering what actions to take moving forward.  
	That being said, it is noted that claim 10 recites “a cell framework defining a manufacturing area for completing an automated operation on at least one part, the cell framework having a base surface”.  That said, cell framework 102 is disclosed as defining a manufacturing area 104, and the cell framework 102 is disclosed as being formed by a “base structure 112 and a frame 114 thereabove”.  See Figures 1-3, for example, as well as at least Claim 10 also recites “at least one machine press; a movable base supporting the machine press on the base surface”.  That said, base structure 112 of cell framework 102 appears, in at least Figures 1-3, to have a(n upper) “base surface” (i.e., an upper surface of base structure 112) on which the machine press (136, though as noted in other areas of this Office Action, there is a lack of clarity about which element or elements actually constitute the “press”) is at least ultimately supported (via intervening structure, such as intervening structure including at least the so-called “slider” 142, the “slider” 144, the column 146, and the C-frame 134, for example; see Figures 4-5 and 1-3, as well as paragraphs 0063, 0065-0070, and particularly paragraph 0072).  While it is noted that there are a number of (intervening) structures that are involved in (at least ultimately) supporting the machine press on the (upper) surface of the base structure 112, including ones that are movable (noting that slider 144 is movable via driving device 150 and pulley-belt system 152 along rails 148 in the direction shown in Figure 5 as X, and noting that column 146 is movable, via a driving arrangement that includes pulley-belt system 158 and a not-shown driving device, along rails 156 in the direction shown in Figure 5 as Y, for example; see paragraphs 0066-0068), it does not appear that the specification clearly teaches, in a manner so as to demonstrate possession thereof, a “positioning mechanism coupled to the movable base” (which movable base was previously recited in the claim as “supporting the machine press on the base surface”, and which base surface was previously recited in the claim as being a “base surface” of the “cell framework”) “for moving the machine press between:  an operating position at the at least one workplace for completing the automated operation on the part within the part fixture, and a standby position away from the part fixture”.  
	In particular, if element 144, for example, is supposed to be considered the claimed “movable base” that at least ultimately supports the machine press on the (upper) surface of base claim 13), in the event that both the “slide” 144 that moves in the X axis direction and the “slide” 146 that moves in the Y direction both collectively form/constitute the “X-Y axis slide” of the positioning mechanism (noting the recitation of “X-Y axis” re the “X-Y axis slide” in paragraph 0018 re the positioning mechanism of claim 10 and re the X-Y axis slide of claim 13), then there does not appear to be a “positioning mechanism coupled to the movable base” (that supports the machine press on the base surface) (e.g., movable base such as element 144) that includes both an “X-Y axis slide” and “a Z-axis slide” (re the disclosed positioning mechanism re claim 10 set forth in paragraph 0018, and re the limitations of claim 13) “for moving the machine press between:  an operating position at the at least one workplace for completing the automated operation on the part within the part fixture, and a standby position away from the part fixture”, as set forth in claim 10.  In particular, note that in the event that element 144 forms at least part of the “X-Y axis slide” of claim 13, and of the disclosed “positioning mechanism” (re paragraph 0018 of the present specification) set forth in claim 10 (noting that this term invokes 35 USC 112(f) as noted previously in this Office Action), in order to have any portion of a slide that moves in X re the “X-Y axis slide”, then it is unclear what constitutes the claimed “movable base” to which the “positioning mechanism” is “coupled”, as required by claim 10.  Note that it does not appear that so-called slider 142 (Figure 5) is “movable”, and thus, it does not appear that the so-called “slider” 142” can be considered the claimed “movable base”.  
claim 10 being “coupled to” a “movable base” that “supports the machine press on the base surface” of the “cell framework” 102, as also required by claim 10, given that it appears that there is no movable base that supports the machine press on a base surface of cell framework 102, which movable base also has the disclosed “positioning mechanism” (disclosed in paragraph 0018 and claim 13 as including an X-Y axis slide and a Z-axis slide) coupled thereto, as recited in claim 10, given that it appears that the only portion of the system shown in Figures 1-5, for example, that could be considered the claimed movable base must also be considered part of the “positioning mechanism”.  Similar issues arise re claim 12, which depends from claim 10 and further recites “wherein the positioning mechanism cooperates with the movable base to move the machine press along a plurality of mutually orthogonal axes in relation to the at least one workplace”, and re claim 13, which depends from claim 12 and further recites “wherein the positioning mechanism comprises an X-Y axis slide for moving the movable base along the base surface, and a Z-axis slide for adjusting height of the machine press”.  
	Additionally, in claim 11, the claim recites “wherein the machine press comprises a C-shaped press having actuation path, wherein the actuation path is aligned with the part fixture when the machine press is in the operating position, and wherein the actuation path is unobstructed by the part fixture when in the standby position”.  That said, it is noted that, as taught by the specification, the manufacturing component 108 may include a C-frame 134 and one or more tools, such as a press 136, coupled to the C-frame 134, and thus, the specification teaches that the press is additional to the C-frame 134 (see paragraph 0065, for example).  It is claim 11 in a manner so as to demonstrate possession thereof.  
Claim 15 depends from claim 14, and claim 14 recites “wherein the machine press comprises a tool exchanger that is mounted to the machine press, wherein the tool exchanger comprises at least two tools and a rotatable turret…”, i.e., recites that the at least two tools are part of the tool exchanger.  That said, claim 15 recites that “the tool exchanger is oriented with the press to allow the machine press to transmit a press force to one of the at least two tools via the tool coupling without transmitting the press force to the tool exchanger”.  It is unclear how or in what regard that the press can be considered to transmit a press force to at least one of the two tools, which tools were recited as being part of the tool exchanger, and also somehow not transmit the press force to the tool exchanger, as set forth in claim 15.  In other words, it is unclear how the press can transmit the force to the tool exchanger without transmitting the force to the tool exchanger, and it is noted that the specification as filed does not describe such in a manner so as to demonstrate possession thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10-12, and 16, as best understood in view of the above rejections under 35 USC 112,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 840,859 to Morse. 
It is noted that, particularly given the breadth of the claim language, there are plural interpretations of the reference that are applicable to various ones of the claims.  That said, a discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Note that such is/are not to be considered to be the only interpretation(s) of the reference that is/are applicable to various ones of the present claims, but is merely one (or more) example(s) of an applicable interpretation(s).  
Morse teaches a system for “flexible” (especially considering all of the various adjustments of the press frame H in different directions, which will be discussed in more detail momentarily) manufacturing.  The system includes a “cell framework”, such as, for example, the structure labeled in the annotated recreation of Figures 1 and 2 below as “Z”, that “defines” (as broadly claimed) a “manufacturing area” (as broadly claimed) including therewithin a “workplace” (as broadly claimed).  
[AltContent: textbox (Z)][AltContent: arrow]
    PNG
    media_image1.png
    379
    605
    media_image1.png
    Greyscale


[AltContent: textbox (Part/workpiece V)][AltContent: arrow][AltContent: textbox (Z)][AltContent: arrow]
    PNG
    media_image2.png
    352
    675
    media_image2.png
    Greyscale


7 (Figures 12 and 14, page 4, lines 84-95, for example), or alternatively, (regarding, for example, claims 2-3) such as a press, including press frame H, that is configured in a C-shape; see Figure 1, as well as at least page 4, lines 3-30 and 41-95, for example.  The “manufacturing component” (L7 or alternatively, the press that includes, among other things, the press frame H and the tooling L7, I3 attached thereto) is located within the “manufacturing area”, as broadly claimed, and is configured to be movable along multiple axes in relation to the “at least one workplace”.  For example, the press frame H of the press (and thus, the punching tool L7 affixed to end H5 of frame H) is (ultimately, via intervening structure) mounted on a carriage C so as to be movable (with the carriage C) in a direction perpendicular to the plane of Figure 1, which is a direction that is a horizontal left/right direction re Figures 2-3, via a cylinder C2, which actuates C so that the wheels C1 are guided along tracks A1, A1.  See Figures 1-7 and page 2, lines 121-128, as well as page 3, lines 8-18, as well as page 3, line 125 through page 4, line 3, for example.  Additionally, the press frame H of the press (and thus, the punching tool L7 affixed to end H5 of frame H) is (ultimately, via intervening structure) mounted on a further carriage/table D (which is mounted on top of carriage C) so as to be movable (with the carriage D) in the horizontal left/right direction re Figures 1, 5-6, and 7, which is a direction that is perpendicular to the plane of Figures 2 and 4, and which is a vertical direction re Figures 3, via a cylinder C4 (having/connected to piston rod c5), which actuates D so that the wheels C7 guided the movement of D in the aforedescribed direction (i.e., perpendicular to the plane of Figure 1, which is perpendicular to the movement caused by cylinder C2).  See Figures 1-8, page 3, lines 18-21 and 39-46, as well as page 3, line 125 through page 4, line 3, and page 7, lines 43-64, for example.
1, B1, b1, configured to move a part V (labeled as part/workpiece V in the annotated reproduction of Figure 2 above; see also Figure 14 and page 4, lines 88-98) into the “workplace” to be worked on by the manufacturing component (L7 or alternatively, the press that includes, among other things, the press frame H and the tooling L7, I3 attached thereto).  See Figures 1-3 and at least page 3, lines 1-7, for example.  
	Additionally regarding claim 3, is it noted that claim 3 broadly recites “wherein the press is configured in a C-shape with pressing along a horizontal axis”.  It is noted that such language is not limited to any sort of tooling of the press being moved in a horizontal direction (and if such language was provided, whether or not such language would be new matter aside for the moment, it is noted that such would not appear to be readable on the elected species).  That being said, it is noted that the punch L7 is actuated to move generally up and down via a piston/cylinder arrangement including cylinder H6 and piston L (see Figures 1, 11-13, and page 4, lines 16-98), which up and down direction is a direction that is “along”/alongside a horizontal axis, such as, for example, the horizontal axis labeled below in the annotated reproduction of Figure 3.  
[AltContent: textbox (Horizontal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    475
    701
    media_image3.png
    Greyscale

	Regarding claims 5 and 16, the “manufacturing component” (L7 or alternatively, the press that includes, among other things, the press frame H and the tooling L7, I3 attached thereto) is able to be moved in relation to the “workplace” during “a manufacturing cycle” for “accurate positioning”, such as, for example, by moving the manufacturing component in the longitudinal direction of rails A1, A1 (via cylinder C2), as discussed previously, by moving the manufacturing component in a horizontal direction that is perpendicular to the longitudinal direction of rails A1, A1 (via cylinder C4), as discussed previously, and/or by pivoting H (and the tooling attached thereto) about a horizontal axis re the trunnions H1, H1 (that pivotally support H on brackets D2, D2), as discussed on page 3, lines 47-53, as well as page 4, lines 4-15, for example.  See also page 6, lines 79-88, page 3, line 125 through page 4, line 3, for example.  
claims 6 and 16, attention is directed to the movement capabilities of the manufacturing component described above with respect to claim 5.  Note that such movement is capable of occurring “during a manufacturing cycle” (as broadly claimed), and during “multiple operations” (as broadly claimed).  Regarding the “multiple operations”, note that such movements are capable of occurring “for” multiple different punching operations (for multiple different punched holes to be punched at areas V1, see Figure 14 and page 4, lines 88-98, for example), or “for” multiple different “operations”, such as a movement operation of H along rails A1, A1, and a movement operation in a direction perpendicular to the longitudinal direction of rails A1, A1 (via cylinder C4, as discussed previously), for example.  
	Additionally regarding claim 10, it is noted that the cell framework Z discussed previously has a “base surface”, such as the upper surface thereof.  Additionally, the “workplace” (as broadly claimed) comprises a “part fixture”, including support brackets B, for example, for supporting and (ultimately, via intervening structure) receiving the part/workpiece V.  See Figures 1-2, for example.  Additionally, movable base C (discussed above) supports the machine press (which includes, among other things, the frame H and previously-described cylinder H6 and piston L for actuating punch L7) at least ultimately “on” the aforedescribed base surface.  See Figures 1-2 and 4, for example.
	Furthermore, Morse teaches a “positioning mechanism” coupled to the movable base for moving the machine press between an “operating position at the at least one workpiece” and at which the automated (punching) operation on the part V while the part is located “within” the fixture B, B (see at least Figure 2, for example, noting that part V extends through a space that is located “within” two of the elements B, B, for example), as broadly claimed, and a “standby position” away from the part fixture, as broadly claimed, simply by moving the machine press in 4.  Note that any position at which the punch is capable of punching the workpiece/part V can be considered the claimed “operating position”, and any position spaced slightly right or left (re Figure 1) thereof (to which the press is moved via cylinder C4 as discussed previously) is a position that is “away from” the part fixture B, B, and can thus be considered the claimed “standby position”.  See Figure 1, as well as Figure 4, Figures 11-12, 14, and the above discussion regarding the movement of D via C4, and also at least page 3, line 125 through page 4, line 3, for example.  
	It is additionally noted that the aforedescribed conveying mechanism (rollers B1, B1, b1) is configured to move the part V into the “workplace” for an automated operation, as broadly claimed, such as punching (via cylinder H6), or such as moving the press via one or both of the cylinders C4 or C2, for example, to be completed “by the machine press”.  See Figures 1-3, for example, as well as at asset page 3, lines 1-7 and Figures 11-14, and page 4, lines 84-98, for example.  
	Regarding claim 11¸ it is noted that the press is “C-shaped” (see Figure 1, noting the shape of frame H of the press).  It is noted that moving the punch L7 vertically to punch the part V while the press is located at a particular location towards the left with respect to the left/right direction re Figure 1 results in a particular generally vertical (depending on the pivot orientation of H about trunnions H1, H1) “actuation path”, such as of the punch L7 of the press, that is “aligned with” (as broadly claimed) the part fixture B, B, in that a line can be drawn between that path and part fixture B, B (see Figure 1), and that moving the press (via actuation of cylinder C4, as discussed previously) towards the right re Figure 1 moves the press to a “standby position” that is further away from the part fixture B, B, and at which “standby position” the actuation path (i.e., the path the punch followed as it punched the workpiece at a location that is more toward 4) the press to the right re Figure 1 would move the press (though not the previous actuation path, as there would instead be a new actuation path/punching axis at the new horizontal location, i.e., spaced to the right of axis PA shown in Figure 1 below, as the line PA would still be the actuation path for when the press is located as shown below) to a position that can be considered the broadly-recited “standby position”, and furthermore, such actuation path PA shown below is not “obstructed by” the part fixture B, B, noting that B, B is spaced from path PA, for example.  

















[AltContent: textbox (PA)][AltContent: arrow][AltContent: connector] 

    PNG
    media_image4.png
    533
    843
    media_image4.png
    Greyscale



	Regarding claim 13, the positioning mechanism “cooperates with” the movable base C to move the press along plural mutually orthogonal axes in relation to the broadly-claimed “workplace”, noting that the axis along which the press is driven to move via cylinder C4 (as C4 is actuated to move D) is perpendicular to the axis along which the press is driven to move (along rails A1, A1) via cylinder C2, for example.  It is additionally note that both the cylinders C4 2 “cooperate with” the movable base C, noting that cylinder C2 moves base C along rails A1, A1, and noting that cylinder C4 is at least ultimately (via intervening structure) mounted on the movable base C.  See Figures 1-3 and the previous discussion of the movement of the press via cylinders C4 and C2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, and 15, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 840,859 to Morse as applied to at least claims 1-2 and 10 above, and further in view of U.S. Pat. No. 5,970,832 to Aizawa. 
Morse teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.  
However, Morse does not teach that the press comprises a tool exchanger.
However, attention is directed to Aizawa.  Aizawa teaches a press 1 having a C-shaped frame 2 (see Figure 1 and col. 2, lines 48-67).  The press comprises or has mounted thereto a tool exchanger that comprises a rotatable tool turret (such as 3A and/or 3B, though this discussion will focus on 3A) that comprises (or has held thereby) a plurality of punch tools 4 (see Figures 1, 5, and at least col. 2, lines 54-67).  The turret 3A is rotatable to selectively position one of the at least two tools 4 “in alignment with” an actuation path of the machine press 1, such as the vertical actuation path along which the punch 4 (that is coupled with a “tool-coupling” of the ram 
Additionally, note that the tool exchanger 3A is oriented with the press 1 to transmit a press force to one of the tools 4 via the above described tool-coupling (of the ram 16; see Figures 5 and 7B, for example, as well as the T-shaped head coupling section of 16 described in col. 3, lines 20-22, for example) “without transmitting the press force to the tool exchanger” 3A, as best understood in view of the above-described issues with respect to 35 USC 112(a) and (b), noting the configuration shown in Figure 5, for example, i.e., using punch driving device 6 to drive ram 16 (and thus the one punch 4 that is coupled to 16) downwardly only drives that punch 4, and doesn’t punch or transmit punching force to the tool exchanger 3A, or else the tool exchanger 3A would be damaged every time the press 1 was used to punch a workpiece, and additionally, noting the configuration shown in Figure 5 re 16, 4, and 3A.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper punch turret 3A (affixed to an upper arm of the C-frame of the press) and lower die turret 3B (affixed to the lower arm of the C-frame of the press), the indexing drive therefor, and the necessary appurtenances re the ram coupling that couples to the punch indexed to the operative position, as taught by Aizawa, to the punch press taught by Morse (so that the upper punch turret 3A of Aizawa was provided to the upper arm H5 of the C-frame H of the press of Morse, and the lower die turret 3B of Aizawa was provided to the lower arm H4 of the C-frame H of the press of Morse), for the purpose of expanding the functionality of Morse’s device by enabling plural tools to be readily at hand, thereby decreasing the downtime necessary to switch to new tooling should there be a broken .  
Claim 13, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 840,859 to Morse as applied to at least claims 10 and 12 above, and further in view of U.S. Pat. No. 3,154,979 to Crispin.
Morse teaches all aspects of the presently-claimed invention as were described in the above rejections based thereon.
Additionally, regarding claim 13, Morse teaches that the positioning system includes an X-Y axis slide such as cylinder C2 and/or carriage C (re movement of C along rails A1, A1, wherein wheels C1 roll along the rails A1, A1 as cylinder C2 is actuated, as described previously), and/or such as cylinder C4 and/or carriage D (re movement of D in the horizontal direction perpendicular to the longitudinal direction of rails A1, A1, as described previously), as such is best understood in view of the issues with respect to 35 USC 112 described above.  Note that at least C2 moves C “along” the base surface of base Z described previously.  
However, Morse does not teach any “Z-axis slide for adjusting height of the machine press” as set forth in claim 13.  
However, attention is directed to Crispin.  Crispin teaches a movable slide arrangement 12 on which a high thrust tooling, such as riveting tooling, is supported (on yoke 13, for example).  See Figure 1 and col. 4, lines 7-24, col. 4, lines 42-57, as well as col. 10, lines 12-27 and col. 1, lines 5-21 and 70-72, for example.  The movable slide 12 is moved along rails 40+45, 44 via non-swivel grooved casters/wheels 35 (col. 4, lines 42-73, Figures 1, 2, 3) and outrigger 38 to different locations along a workpiece (see parts 235/237 in Figure 11; see also col. 10, lines 
Crispin additionally teaches that the casters/wheels 35 are provided with screw jacks 47, each connected to a respective one of the casters/wheels 35, so as to allow for vertical movement of the entire machine.  The outrigger casters 38 are likewise provided with air cylinders 55 that permit the outrigger casters 38 to extend and retract accordingly in permit vertical adjustment, and keep outrigger casters 38 in firm contact with the rail at all times, regardless of the particular height at which the machine is set.  See col. 4, line 57 through col. 5, line 11, for example, as well as Figures 1, 2, and 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wheels C1 that are guided by rails/tracks A1, as taught by Morse, with the screw jack 47/air cylinder arrangement taught by Crispin, for the purpose of expanding the functionality of Morse’s device by providing it with an additional degree of freedom, providing for adjustability in an additional direction, and also for the purpose of ensuring that the wheels stay in engagement with the tracks/rails at all times, all as taught by Crispin (col. 3, line 57 through col. 4, line 11).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
November 4, 2021